LAMM, P. J.
Plaintiffs Joseph E. and Ellen L., as the only children of Chester Hubbard, deceased, and as remaindermen under his will, uniting with Ellen’s husband, Horace B., sue defendants (husband and wife) in ejectment in the Jackson Circuit Court on October 26,1905. Defendants answer by way of a general denial, by way of the thirty-year Statute of Limitations, and by way of an equitable defense upon which they ask affirmative, equitable relief.
Prom a decree for defendants, plaintiffs appeal.
The bill of exceptions, containing no evidence, contents itself, first, with showing plaintiffs’ motion to strike out parts of the equitable defense, the adverse ruling of the court thereon, and an exception saved; *606second, plaintiffs ’ motion to submit the cause to a jury, the adverse ruling of the court and an exception,- and, third, plaintiffs ’ motions for a new trial and in arrest, the adverse rulings thereon and exceptions.
The abstract of the record proper shows the petition, the answer and copies of exhibits A. B. C. and D, a demurrer to the second and third defenses, the order of the court overruling the demurrer, the order of the court overruling the motion to strike out, the reply, the decree, the affidavit for an appeal, the order allowing one and the record entry showing that the bill of exceptions was settled, allowed, signed and filed.
Points made seek some elaboration of the pleadings, viz:
The petition charged that Chester Hubbard died in 1861, seized of certain real estate in Kansas City, Missouri (describing it); that he left a will probated in Iowa at the county of his domicile (also in Jackson county, Missouri, in 1865); that by such will he devised to Mary R., his wife, all his real estate with remainder over to plaintiffs, his children, share and share alike; that Mary R. died in January, 1900; and that her life estate fell in and said remaindermen became entitled to possession. Ouster is laid as of February 1st, 1900.
Attending to the answer, it denies all allegations not expressly admitted true, admits possession, avers that the defendant, Luther C., has been husband of the defendant, Sadie, for forty-five years, avers that they are now, and they and those under whom they claim have been, in open, notorious and continuous adverse possession under a claim and color of title for forty-eight years; that the title emanated from the government seventy years ago; that neither the said Chester in his lifetime nor the plaintiffs since his death have been in possession nor paid any taxes for said forty-eight years; nor have plaintiffs brought any action to recover said premises under Revised Statutes *6071899, sec. 4268; wherefore, they pray judgment that the title of plaintiffs he adjudged barred and that the title be vested by the court in the defendant Sallie.
By the third defense it is alleged plaintiffs are the children and only heirs at law of Chester Hubbard who died July 21, 1861; that by will he left the real estate belonging to him to his wife for life and to his children in remainder; that plaintiffs claim the real •estate in controversy as devisees or heirs, but that Chester was not seized of the premises at the time of his death and, therefore, plaintiffs took nothing under the will either as remaindermen or heirs.
To this end, it sets forth elaborately in many pages of print, facts constituting an equitable defense and upon which affirmative relief is predicated. For instance (summarizing): It alleges that on the 16th day of September, 1856, Chester and Mary R. Hubbard executed a power of attorney to one Summers authorizing him to collect all debts due them and to lease and sell and convey any real estate belonging to them in Jackson county, Missouri; and to execute and deliver deeds to purchasers, which said power of attorney was put of record one month later and continued in full force and effect until Chester Hubbard’s death; that shortly after its execution Hubbard moved to Keokuk, Iowa, where he resided until his death in 1861.
{Note: It will aid in understanding the case to say, what will appear presently, that the land sued for was acquired by Hubbard after said power of attorney was executed and that such fact creates the main basis of plaintiffs’ claim. )
The answer goes on to allege that Hubbard' on March 12, 1857, bought from one Ranson a large tract of land for $9,000 (the premises sued for being a part of such large tract); that on that date Ranson conveyed said tract to Hubbard, who, having paid $1,000 theretofore to bind his bargain, on that day executed *608to Ranson Ms three promissory notes for the balance of the purchase money and to secure them executed to Ranson a mortgage on the premises; that Mary R., being absent from the State of Missouri at that time, he (Hubbard) executed the mortgage in his own proper person and caused said Summers to join with him in executing it as the attorney in fact of Mary, under said power, which mortgage was at once put of record; that Hubbard and Summers by their joint act in executing said mortgage construed the power of attorney as authorizing Summers to deal with and convey the premises under said power and that thereby and by its record said Summers was held out to the world by Hubbard as having such authority; that afterwards on the 21st day of September, 1857, said Hubbard, then being in Kansas City, entered into a written agreement to sell and convey the real estate purchased from said Ranson to one King for the sum of $13,500, who agreed to buy at that figure; that the terms of sale evidenced by said contract were a cash payment of $1,500, a certain sum at thirty days, a certain sum ($3,375) on March 12, 1858, a like sum on March 12th, 1859, and like sum on March 12, 1860 — all said deferred payments to be secured on the premises by mortgage; that said contract was put in the hands of one Bouton, a notary public; that on the next morning Hubbard, Summers, King and Bouton met at the latter’s office and King in pursuance of his contract paid to Hubbard in person the said cash payment, who receipted_on the back of the contract for the same and employed Bouton to draft the deed and mortgage; that Plubbard then and there stated he was unable to stay for the preparation and exchange of said instruments but was compelled to go home that afternoon; thereupon he instructed said Summers to execute and deliver the deed to King and instructed King to deliver said notes and mortgage to Summers, and directed the latter to record the mortgage, and went his way; that in pursuance of *609those instructions said Summers, as such an attorney in fact of Chester and Mary, did execute to King a warranty deed for said premises and said King made said notes for the deferred payments and made such mortgage as security and delivered them to Summers; that Bouton then delivered said contract to Summers; that the deed to King and the mortgage to Hubbard were recorded' shortly, to-wit, on October 14, 1857; that on the same day the deed from Ranson to Hubbard was put of record; that the deed from Hubbard to King was made and executed on behalf of Chester and Mary R. by said Summers by the express direction and instruction of said Chester, who then and there held him out as having authority to make that deed under his said power of attorney; that King at that time knew that Summers had acted as attorney in fact for Mary R. under Jhe same power of attorney by joining in the execution and acknowledgment of said mortgage from Hubbard to Ranson and had notice of the recording of said mortgage and of the fact that Hubbard held Summers put as having full power and authority and that they so construed said power; that said King, having such notice and knowing that Hubbard had instructed Summers as attorney in fact to execute the deed to him (King) he was led to believe that Summers had such power and acting on that belief he paid said cash payment to Hubbard in person and as part of the transaction accepted Hubbard’s deed made by Summers as attorney in fact, under said directions and instructions of Hubbard, and made and delivered to Summers, for Hubbard, the said notes and mortgage.
It is next averred that King’s notes to Hubbard for the deferred payments were partly paid by King to Hubbard in his lifetime and that the residue was paid to William Holmes, administrator of Hubbard’s estate, after his death; that said Holmes was such administrator in Jackson county, and after collecting said *610residue of purchase money, he paid out and distributed such proceeds as part of Hubbard’s estate and released said mortgage; that Hubbard took possession under Ranson’s deed and delivered possession to King on the date of King’s deed; that King beld actual, open, notorious and continuous adverse possession from that date under claim and color of title until in 1865 be turned over possession to one Hite, wbo bought tbe premises.
Tbe answer next averred that Hubbard in bis lifetime paid said Ranson payments, except tbe last one; that tbe last Ranson note was transferred to one Scruggs; that in March, 1862, in Jackson county, Missouri, Scruggs commenced a suit to foreclose tbe mortgage, making King, Ranson and tbe unknown heirs and representatives of Chester Hubbard parties defendant ; that Ranson was duly served and* service was attempted on tbe other defendants by publication; that in November, 1862, tbe suit was dismissed as to tbe unknown heirs and representatives of Hubbard, and thereupon such proceedings were bad that a decree was rendered finding tbe amount due on tbe last Ranson note and foreclosing tbe equity of redemption of tbe remaining defendants, Ranson and King, and decreeing a sale; that a sale was made and said Hite became tbe purchaser and received a marshal’s deed, which deed assumed and intended to convey tbe land; that King turned over possession to Hite, and, there being doubts about tbe validity of tbe sale, said King executed a deed to tbe premises shortly thereafter; and that after King’s deed to Hite tbe latter paid Holmes, administrator of Hubbard, tbe last note due from King to Hubbard and said administrator discharged tbe lien of tbe Hubbard mortgage, as said.
Tbe answer then alleges that Hite beld adverse, open and continuous possession under bis deeds, until in April, 1867, and then conveyed a ten-acre tract of the land to one Gates wbo went into possession and *611held adversely until September 10th of that year, making lasting improvements, and on the 10th of September, 1867, Gates sold and conveyed the north half of his ten acres to defendant, Sallie Slavens, who recorded her deed; that Sallie and her co-defendant, Luther 0., entered into possession under their deed and have ever since held open, notorious and continuous adverse possession, and have made lasting and valuable improvements; that said Sallie is the real and equitable owner of the real estate mentioned in the petition, the same being a part of that purchased from Gates; that Chester Hubbard lived four years after the deed made by Summers as attorney in fact to King as aforesaid, knew said deed had been executed and recorded, knew King was in possession of the premises under it and claimed them adverse to Hubbard, knew King was receiving the rents and paying the taxes, knew that he, Hubbard, had a mortgage on said premises, and so knowing during all that time failed to repudiate said deed to King, failed to disclaim any interest in the mortgage and notes given to him by King, failed to make any claim to said premises or the possession thereof, or to pay taxes or demand rent, failed to return any of the purchase money paid him by King, but, on the contrary, he ratified and acquiesced in the execution of said deed to King so made by said Summers as his attorney in fact.
The answer further, pleads certain defects and ambiguities in certain deeds in defendants’ chain of title and alleges that in certain instances deeds of correction were made (describing them) and in other instances alleges that narrations were made which cured ambiguities and uncertainties.
Based on the foregoing allegations, the answer charges that the conduct, acts, words, conveyances, etc., of Chester Hubbard in his lifetime and those of the said Summers as his attorney in fact, as aforesaid, estopped said Hubbard in his lifetime from denying *612that he had conveyed said premises to King as recited in the mortgage and deed, from denying that King became the owner of the premises. It further charges that said acts, conduct and words of Hubbard (again specifying them) not only estopped him from denying that the premises passed to King by the deed to him but estopped him from denying that Summers had authority under the power of attorney and directions and instructions aforesaid to execute King’s deed and estopped him in his lifetime from claiming any interest in or title to the premises. That plaintiffs as heirs or devisees are bound by the conduct, act and doings of their ancestor as set forth and may not deny that defendant,; Sallie Slavens, is the owner of the premises and are barred and estopped from any interest in said land.
It seems there was an original answer to which Exhibits A, B, C, and D were attached. Without otherwise describing such exhibits or pleading the contents thereof, the trial answer then alleges that said exhibits so attached to the original answer are made a part of the defense of this answer.
It prays that the court adjudge and decree that effect be given to said estoppels and that the title to the premises be vested in defendant, Sallie, and winds up with a prayer for general relief.
The exhibits referred to in the answer need not be set forth.
Plaintiff’s demurrer to the second and third defenses was as follows: The defense of the thirty-year statute of repose was assailed because it “does not state facts sufficient to constitute a defense to plaintiffs’ petition.” The equitable defense was demurred to because it, first, “does not state facts sufficient to constitute a defense to the plaintiffs’ cause of action;” second, “it does not state facts sufficient to constitute a cross petition or cause of action in favor of said defendants;” third, because it “shows on its face that if *613any canse of action ever existed in favor of said defendants, as stated and claimed in said defense, the same is barred by limitation and lapse of time.” i
The reply denied some and admitted other averments of the answer and then charged that it was not the duty of plaintiffs as remaindermen to pay the taxes prior to the year 1900 when the life estate of Mary R. fell in. It alleges that it was the duty of “defendants, as life tenants of said estate, to pay the taxes on said estate during the continuance of the life estate.” It admits the averments of the answer relating to the will of Chester Hubbard, admits Ranson’s deed to Hubbard, that Hubbard entered into possession under it, admits Hite’s possession under the marshal’s deed, and admits Grates ’s possession, but avers it was not under color of title, and then proceeds to deny, seriatim, the averments of the answer.
The decree follows:
“And now, on this day come the parties herein in person and by their respective attorneys, and this cause coming on to be heard upon the pleadings and evidence in the case and the court having heard the evidence and arguments of counsel, and having considered the same, and being fully advised concerning all and singular the matters herein, doth find:
“First. The court finds the issues made by the petition of plaintiff, and the general denial of the defendants’ answer, for the defendants, and against the plaintiffs.
“Second. The court finds the issues raised by the second count of said defendants’ answer for. the defendants and against said plaintiffs.
“Third. The court finds the issues raised by the third count in said defendants’ answer, and the equitable defense therein, in favor of said defendants and against said plaintiffs.
“Fourth. It is therefore ordered, adjudged and *614decreed by the court that tbe said plaintiffs take nothing by their action.
“It is further ordered, adjudged and decreed that the plaintiffs ’ title in and to the land in controversy in this cause, to-wit, beginning 634% feet north of the southwest corner of the east half of the west half of the southeast quarter of section thirty-three in township fifty, north, in range thirty-three, west, in Jackson county, in the State of Missouri, and running thence west 182% feet, and thence east 235 feet, thence south 182%- feet, thence west 235 feet to the place of beginning, in Kansas City, Missouri, be and the same is divested out of said plaintiffs and the title to the same be, and hereby is, vested in the said defendant, Sallie Slavens, and confirmed in her, and that said defendants have and recover of said plaintiffs tbe costs of this suit, and that they have execution therefor.”
I. On such a record some preliminary observations may aid in reckoning our bearing at the outset. They will, serve in the nature of a judicial calculation of our latitude and longitude.
(a) In the first place, appellants have, ex industria, kept back every shred of the evidence. That fact is of obstinate and controlling importance; for from such omission it follows invincibly that they are held to admit on appeal that respondents put in competent and sufficient proof below to establish every jot and tittle of their whole defense. That is, to borrow an old-fashioned chimney-corner figure, homely yet speaking, their noses are judicially held to the grindstone of the concession that each and every averment of the answer was proved to the satisfaction of the trial court, and this admission runs like a marking cord through the whole warp and woof of the case.
In order that the full significance of this large admission should stand out in bold relief, we have heretofore set forth at length the substance of the averments of the answer at expense of brevity.
*615(b) In the second place (as a corollary), it becomes quite vain for appellants’ learned counsel to argue the merits of the case on tbe facts, as he apparently now and then does in his briefs and as was done orally at our bar. The facts are not only a sealed book, but are settled against him.
(c) In the third place, we take the opportunity of saying that it is a matter of tranquil and entire satisfaction to us that the trial court found itself dealing with facts warranting a decree in favor of defendants. To judicially unsettle land titles, fortified by the healing influence of time, on which owners have rested securely for a half century, is a matter of such gravity and anxiety that this court has consistently, during its whole life, turned a cold eye and a face of stone on such efforts (however learnedly and astutely presented, as here), saying so in words with the bark on. For example, in McClanahan v. West, 100 Mo. l. c. 324, it was said: “And it is to be distinctly understood that this court views with disfavor proceedings like the present, instituted nearly the life of a generation after the transaction on which they are supposed to be based occurred, and which, if successful, to paraphrase the strong language of Judge Scott on one occasion, would ‘make the dead sin in their graves.’ ”
To this end it is trite learning that the rules' of evidence are relaxed in support of ancient and dim transactions — this from the very necessity of things. Not that the adage, Necessity knows no law, is applied, but that courts administer the law to attain just results and to that end use the everyday wisdom, the good sense, of mankind in establishing old transactions.
In aid of a title attacked by these very plaintiffs on grounds somewhat similar to those in this case, Fox, J. [Hubbard et al. v. Kansas City Stained Glass Works & Sign Co. et al., 188 Mo. l. c. 35] quoted approvingly from Agnew, J., in Richards v. Elwell, 48 Pa. St. l. c. 364, 367, language in point and not amiss to repeat:
*616“If the rule,” says Agnew, J., with animation, “which requires the proof to bring the parties face to face and to hear them make the bargain, or repeat it, and to state all its. terms with precision and satisfaction is not to he relaxed after the lapse of forty years, when shall it be? . . . There is a time when the rules of evidence must be relaxed. We cannot summon witnesses from the grave, rake memory from its ashes, or give freshness and vigor to the dull aud torpid brain.”
. Chester Hubbard and his estate had the money for the land in question fifty years gone. For his children to now recover the land itself under such circumstances is- a proposition' so intolerable to elevated justice that no court would give ear to it unless constrained thereto by the sternest principles of plain law. As will presently appear, it is good ground for congratulation that no such principles are known to us.
(d) In the fourth place, we are forbidden by express statute to consider on appeal any exceptions not passed on below. [R. S. 1899, sec. 864.] Therefore, while in this case appellants ’ brief takes a wide range and many propositions are discussed therein, yet, on referring to the bill of exceptions, we find the statutable chart of our channel well marked out. The exceptions saved in the bill cover two propositions, viz., first, error in overruling the motion to strike out; second, error in overruling the motion to submit the cause to a jury. True, an exception was saved to overruling the motions in arrest and for a new trial, but those motions strike at matters not here for review under the skeleton bill of exceptions, save and except the two enumerated. To the above errors should he added a third, viz.: the ruling of the court on the demurrer. Let us attend to them seriatim.
II. Of the motion to strike out.
When a party as an intermediate step in the evolution of a lawsuit files a motion to strike out all or a *617part of his adversary’s petition or answer, and the court passes an order overruling such motion, the option is presented to the movent to stand on his motion and thus prove his faith by his works, or to plead over to the merits. When, not standing on the motion, he pleads over to the merits and on such joinder of issue of fact pitches his battle in a legal forum, and takes his chance of winning or losing on such joinder (and loses), he may not thereafter “tread back in his tracks and trip up his adversary’s heels” on the ruling on the motion. He is held to have waived the motion. His exception is a dead coal and no subsequent blowing, however deft and persuasive, will breathe a spark of fire into it, under the rules of appellate practice in this jurisdiction. [White v. Railroad, 202 Mo. l. c. 561, et seq., and authorities cited; Hudson v. Cahoon, 193 Mo. l. c. 557.]
Appellants’ counsel frankly concedes, in his brief in reply, so much; except that he argues (as we grasp it) that the motion in some of its phases covers the same ground as a general demurrer and hence should be judged of as a demurrer. But the office of a demurrer is one thing, the office of a motion to strike out is another — the one seeks a judgment on an issue at law, the other seeks a mere order. It is confusing to orderly procedure to treat them as interchangeable and to be used indifferently, the one for the other. [Ewing v. Vernon County, 216 Mo. 681.]
We hold that when appellants joined issue on the facts, by pleading over to the merits by reply to the answer, they waived their motion to strike out.
III. Of the motion to submit the cause to a jury.
(a) Before the trial began the court construed the answer as putting the cause in chancery, to be heard by a chancellor. Thereupon plaintiffs submitted a written demand in the form of a motion for a jury and saved an exception to the order overruling that motion. *618This assignment of error presents the main bone of contention.
It has already been pointed out that the evidence is not preserved in the bill of exceptions. As a general rule, in an equity case, the trial court cannot be compelled to allow bills of exceptions that do not preserve the evidence on the merits. [State ex rel. Guinan v. Jarrott, Judge, 183 Mo. 204.] But presently after the Jarrott case, in an equity suit a change of venue was applied for below and disallowed. Thereupon it was contended that appellant could not have his exception to that ruling considered on appeal without bringing up all the evidence. But we refused to so hold, putting our ruling on the ground that the question presented was one of jurisdiction; that is, whether the court had the right to proceed with any trial whatever. On such question we held the evidence on the merits was immaterial, and, therefore, the bill of exceptions need not contain a transcript of it. [State ex rel. Priddy v. Gibson, Judge, 184 Mo. 490.] That case was followed in State ex rel. Priddy v. Gibson, Judge, in 187 Mo. l. c. 547-8. Since the Jarrott case, supra, there has been a line of cases holding that we could not review an equity case on the merits unless all the evidence was preserved and brought here. [Guinan v. Donnell, 201 Mo. 173; Patterson v. Patterson, 200 Mo. 335; Pitts v. Pitts, 201 Mo. 358.]
Considering the grounds upon which the Guinan, the Patterson and the Pitts cases stand we are inclined to hold that, on principle, they do not control the case at bar, but that the Priddy cases do. Allowing some deference to the trial chancellor, equity cases are tried de novo (in a sense) in an appellate court on the merits, hence there are manifest reasons why the evidence should be preserved and sent up, none of which pertain to the ease at bar. The demand for a jury was in the nature of a challenge to.the jurisdiction of the trial judge to try the case on the facts. If he erred in hold*619ing jurisdiction in equity, it is not clear how the evidence on the merits would throw any light on the point. Hence we shall consider the assignment in the absence of the evidence.
(b) The only question debatable is: Was the answer such a pleading of substantive facts as- entitled defendants to affirmative equitable relief? If answered, Yea, then the cause went into equity and there was no error in overruling the motion for a jury. [Pitts v. Pitts, supra, and cases cited,] If answered, Nay, then, in spite of the equitable matter set up by way of defense, the cause continued at law and plaintiffs were entitled to a jury. [Kerstner v. Vorweg, 130 Mo. 196; Thompson v. Bank, 132 Mo. App. l. c. 228.]
Is there substance in the assignment of error? We think not. This, because:
(1) It is argued that matter constituting equitable estoppel in pais is a good defense at law in an ejectment suit. Granted, but it would be a non sequitur to say that a defendant may not use the same matter of estoppel in pais as grounds for affirmative relief in equity, where alone he can get such relief. Estoppels in pais originated in equity, they stand on principles of refined ethics and were always a head of equity jurisdiction. The doctrine was merely borrowed by courts of law as a convenience. That the law has been enriched and enlarged by such borrowed principle ought not to oust courts of equity from enforcing the ancient principles of equity; for the jurisdiction of equity often runs concurrently with that of law. If a litigant be in such a fix that on the facts he is entitled to relief and if the relief at law be inadequate, or “if it is not complete, if it does not attain the full end and justice of the case, if it does not reach the whole mischief and secure the whole right of the party in the present time and in the future, equity will intervene and give such relief and aid as the exigency of the particular case *620may require.” [1 Story, Eq. (11 Ed.), sec. 33; Hanson v. Neal, 215 Mo. 256, and cases and authorities cited.]
Whether in strictness of speech, a title may he “created” by estoppel is a refinement of no value in the light of modern equity jurisprudence. If A by his actions and conduct, having not spoken when in conscience he should speak, is estopped to speak when in conscience he should keep quiet, if he by ratification with knowledge, by the receipt of purchase money, by turning over possession or by similar means is estopped to assert title in himself and is also estopped, by the same token, to deny title in B, if he has retained the bare naked legal title to the land under such condition of things as makes him seized merely to B’s use — we say, if these things occur (as they do, as shown by this answer) then rounded-out justice demands that one other step be taken, vis.: when B asks it in his pleading the chancellor should not let go of his jurisdiction until A’s naked and bare legal title is vested out-and-out over into B who already holds the beneficial title — this under the maxim that equity considers that done which should have been done.
In Kirk v. Hamilton, 102 U. S. l. c. 77, quoting from 2 Smith Lead. Cas., pp. 730-740 (7 Am. Ed. with notes by Hare and Wallace) it is said: “It is well established that an estate in land may be virtually transferred from one man to another without a writing, by a verbal sale accompanied by actual possession, or by the failure of the owner to give notice of his title to the purchaser under circumstances where the omission operates as a fraud; and although the title does not pass under these circumstances, a conveyance will be decreed by a court of equity.”
Speaking of the appropriation of the doctrines of equitable estoppel by the common law, Herman lays down the rule to be (2 Herm. on Estoppel, sec. 744) that such appropriation will not “estop the right to seek redress by an application in due form to chan*621eery.” A great array of decisions from this court might he cited to sustain the proposition that whether the force of the decree is directed to specific performance, or to some other form of vesting title from one into another, because of matter of equitable estoppel in pais, a court of equity is allowed jurisdiction. [See, for example, Hubbard v. Glass Works, supra; Kirkpatrick v. Pease, 202 Mo. 471; Shaffer v. Detie, 191 Mo. 377.]
(2) But it is argued (as we grasp the thread of it) that the estoppel does not concern the heirs or devisees of Hubbard, that they are not bound, because they did not participate in the acts of their ancestor, and had no notice or knowledge of those acts, hence, as estoppels proceeds on knowledge, it can not affect them. But counsel in his fervor inadvertently argues unsoundly because he overlooks a proposition, one of the very taproots of the doctrine of estoppel, to-wit, that an estoppel binding an ancestor binds his heirs and privies. “Equitable estoppels,” says Herman, “are as binding upon parties and privies as legal estoppels, and are as effectual in courts of law as an equity.” [2 Herm. on Estoppel, see. 787.]
Plaintiffs as heirs and privies are bound.
The assignment of error now up is disallowed.
IV. Of the demurrer.
(a) By replying over appellants waived their demurrer except on one proposition, viz.: that the answer did not state facts sufficient to constitute a cause of action as a cross petition. [Paddock v. Somes, 102 Mo. l. c. 235; Hoffman v. McCracken, 168 Mo. l. c. 343; Hanson v. Neal, supra.]
(b) It is argued that the second and third defenses were insufficient in point of law. As to the thirty-year Statute of Limitations it is insisted that it cannot apply because the duty to pay taxes was cast upon the life tenant. But this argument runs in a circle. It *622begs the question. It assumes Mary R. Hubbard was life tenant under the will. But if the equitable title passed in her husband’s lifetime, then she may have been entitled to dower, but a life estate was not cast upon her by the will. There was nothing for that will to operate upon, and no life tenant, or remaindermen so far as the property in this suit is concerned.
(c) The principal argument in support of the assignment of error runs on the theory that we should look into the exhibits filed with the answer and, so looking, we would discover that the petition states no cause of action. Whatever may be the doctrine elsewhere there is no such thing as a “speaking demurrer” known to the jurisprudence of this State — that is, a demurrer that alleges affirmative' matter which, taken with the allegations in the petition, shows that no cause of action is stated. Whatever may be the doctrine elsewhere, in this State a demurrer strikes squarely at the face of the petition and nowhere else. Mere exhibits, under our practice, constitute no part of the petition for the purposes of a demurrer. This has been held early and late. [6 Ency. PI. and Pr., 298-299 ; Hadwin v. Home Mut. Ins. Co., 13 Mo. 473; Curry v. Lackey, 35 Mo. 389; Hoyt v. Oliver, 59 Mo. 188; Hickory County v. Fugate, 143 Mo. 71; State ex rel. v. Crumb, 157 Mo. l. c. 561; Pomeroy v. Fullerton, 113 Mo. l. c. 453.]
(d) Finally, we are confronted with the suggestion that the demurrer was well enough because on its face the answer shows that the pleaded matter constituting the equitable defense, insofar as it serves as a cross petition upon which affirmative equitable relief is predicated, is barred by the Statute of Limitations and, consequently, is dead for the purposes of affirmatiye relief. But this view of it overlooks the fact that if the demurrer were held well taken, then the whole equitable defense would be struck down for every purpose whether as a mere bar or as a cross action. [Sebree v. Patterson, 92 Mo. 451.]
*623Not only so, but tbe demurrer was bad from tbe viewpoint of a challenge at law to the answer as a cross action. A defendant long in peaceable and adverse possession, buttressed by an equitable title, among the traditional nine points in his favor,, is within the protection of, but not within the mischief struck at by, the Statute of Limitations. Such equitable owner, so disturbed and vexed in his peace and property rights by an attack on his ownership and possession, may summon to his aid very ancient matter of defense — matter growing stronger instead of staler by the mere flux of time — and when he has so summoned it to his aid he may use it by way of counterstroke to make his title impregnable for all time, as well as to parry the attack itself. So runs the law. [Michel v. Tinsley, 69 Mo. 442; Epperson v. Epperson, 161 Mo. 577; Butler v. Carpenter, 163 Mo. 597; Williamson v. Brown, 195 Mo. l. c. 329.]
The premises all considered, the facts on which the decree was based being conclusively presumed true on this appeal, under the omission of the evidence in the bill of exceptions, and the answer showing facts of the most persuasive and convincing character appealing for relief, we conclude the chancellor dealt out righteousness in his decree. Let it be affirmed. It is so ordered.
All concur."